DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed January 20, 2022 claims 1-3, 20, 28 and 31 have been amended. Claims 34 through 49 were previously withdrawn from consideration. Claims 1 through 49 are currently pending.

Response to Arguments
Applicant’s arguments, filed January 20, 2022, with respect to the rejection(s) of the claim(s) by Bampton have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art necessitated by the amendments to the claims. As persuasively argued by applicant, Bampton does not fairly teach or suggest that the heating of the part which was at least partially surrounded by particle-based supports resulted in a pre-sintered object that possessed at least sufficient strength to retain its printed shape without the particle-based support. However, as will be discussed further in this Office Action, Sachs (U.S. Patent # 6,508,980) teaches a process for forming a pre-sintered/un-densified object by conducting a settering process wherein a part comprised or model material and binder components was heated while surrounded by particle-based supports to form an object which possessed at least sufficient strength to retain its printed shape without the supports.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the cantilevered portions, gaps, overhangs and/or unsupported ranges or spans of the pre-sintered object".  There is insufficient antecedent basis for this limitation in the claim because it has not been established that the “pre-sintered object” comprised “cantilevered portions, gaps, overhangs and/or unsupported ranges or spans”.
Claim 31 recites the limitation "the pre-sintered object’s cantilevered portions, gaps, overhangs and/or unsupported ranges or spans of the pre-sintered object".  There is insufficient antecedent basis for this limitation in the claim because it has not been established that the “pre-sintered object” comprised “cantilevered portions, gaps, overhangs and/or unsupported ranges or spans”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 fails to further limit because parent claim 1 already requires removing the pre-sintered object from the particle-based support by requiring that the particle-based support is removed from about the pre-sintered object.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al (U.S. Patent # 6,508,980).
	In the case of claims 1 and 20, Sachs teaches a method for additively manufacturing a three-dimensional object comprised by providing a part formed by 3D printing comprised of a model material in the form of a powder and one or more binder components in the form of salt based binding material (Column 5 Lines 36-61 and Column 10 Lines 40-63).
	After print forming the part the part is removed from the original powder bed and subjected to a settering process wherein the part is at least partially surrounded by a particle-bases support/settering powder followed by heat to a first temperature to form a pre-sintered object that possessed at least sufficient strength to retain it printed shape without the particle-based support since the settering process did not entirely sinter the powder particles and only conducted sintering it the regions between the particles wherein the salt binding material is and is 
	Furthermore, Sachs teaches that the settering process was conducted within the volume of a heating apparatus in the form of a furnace (Column 27 Lines 10-30).
	Sachs does not specifically teach that the part was first provided in a volume of a heating apparatus followed by adding the particle-based support to the volume in order to at least partially surround the part. However, Sachs teaches that the part was first at least partially surrounded by the particle-based support/settering powder followed by placing the surrounded part in the furnace (Column 27 Lines 10-30). Furthermore, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP section 2144.04.IV.C.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have added the particle-based support/settering powder to the volume of the furnace/heating apparatus to at least partially surround the part of Sachs instead of surrounding the part with the settering powder prior to providing the part into the furnace because the order in which the particle-based support was added to surround the part of Sachs would not have affected the formation of a pre-sintered object.
	As for claim 2, Sachs teaches having further heated the pre-sintered/settered object to a second temperature to densify the object (Figures 5B-5D, 9C and 9D).
	As for claims 3-5, Sachs teaches that the heating during settering formed metal necks connecting neighboring particles/powders of the model material wherein the powder particles were sinterable and resulted in an initial sintering by sintering only in the regions between neighboring powder particles of the model material (Column 19 Lines 38-65).

	As for claim 12, Sachs teaches that the model material/powder used to form the body of the part comprised metal (Column 32 Lines 15-33).
	As for claim 13, Sachs teaches an embodiment wherein the one or more binder components comprised a polymer-based binder (Column 6 Line 67 through Column 7 Line 4).














Claims 7-11, 15-19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al as applied to claim 1 above, and further in view of Bampton et al (U.S. Patent # 5,745,834).
	The teachings of Sachs as it applies to claim 1 has been discussed previously and are incorporated herein.
	As for claims 7-9 and 15, though Sachs teaches that the particle-based support/settering powder was used to prevent shrinking/slumping during heat treatment (Column 19 Lines 55-65 and Column 20 Lines 6-13). However, Sachs does not specifically teach that the settering powder was deposited in the volume such that the powder at least partially surrounded the part to fill gaps, overhangs, cantilevered portions and/or unsupported ranges or spans of the part.
	Bampton teaches a method for forming a metallic component/three dimensional object by additive manufacturing/selective laser sinter which provided a part comprising model material/blended powder and polymer binder (Abstract and Column 1 Lines 14-30). Bampton further teaches having placed the part within a volume of a heating apparatus/vacuum furnace and adding a particle-based support/supporting powder such that the part was at least partially surrounded by the supporting powder. The part was than heated to a first temperature to remove 
	Furthermore, as shown in Figure 1 of Bampton the provided part 15 comprised gaps, overhangs, cantilevered portions and/or unsupported ranges or spans and Bampton further teaches that the supporting powder provided support for all regions of the part in order to prevent deformation/slumping during heating (Column 5 Lines 46-58). Bampton further teaches that the supporting powders was deposited into cavities of the part (Column 5 Lines 46-58) and therefore occupying a volume between a supported surface of the model material and an opposing unsupported surface of the model material.
	Based on the teachings of Bampton, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have deposited the particle-based support/settering powder of Sachs to at least partially surround any gaps, overhangs, cantilevered portions, cavities and/or unsupported ranges or spans of the part in order to prevent deformation/slumping of those areas during heat treatment.
	As for claims 10, 11, 16 and 17, Sachs does not teach having deposited the settering powder by pouring, spreading or rolling and vibrating or shaking the volume and having applied gas to the powder in order to fluidize the powder supports. Bampton teaches that the supporting powder was deposited by spreading along with stirring/vibrating or shaking wherein gas was flowed during heating (Column 5 Line 59 through Column 6 Line 8).
	Based on the teachings of Bampton, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have applied/deposited the settering powder of Sachs by spreading along with stirring/vibrating or shaking the powder with 
	As for claims 18 and 19, Sachs does not specifically teach fluidizing the particle-based support/settering powders. However, Sachs does teach step 502B of having provided a reducing atmosphere during settering (Figure 5B and Column 19 Lines 38-51).
	Bampton teaches having fluidized the support powders during heat treatment by recirculating a gas in order to provide uniform heat transfer (Column 5 Line 59 through Column 6 Line 8).
	Based on the teachings of Bampton, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have fluidized the settering powders of Sachs by recirculating a gas around the powders during heating because this was a known process in the art for providing a reducing atmosphere and ensuring uniform heat transfer.
	As for claim 32, Sachs does not specifically teach having added a particle-based release material when adding the particle-based support/settering material.
	Bampton teaches an embodiment wherein the particle-based support comprised a particle-based release material in the form of a particle coating of a release agent (Column 6 Lines 9-27).
	Based on the teachings of Bampton, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had a release agent to the settering powder of Sachs in order to aid in the removal of the powder after settering.















Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al as applied to claim 1 above, and further in view of Okamoto et al (U.S. Patent Publication No. 2018/0243826).
	The teachings of Sachs as it applies to claim 1 has been discussed previously and is incorporated herein.
	As for claims 21 through 24, Sachs does not teach that the particle-based support/settering powders was removed by vacuuming, vibration or propelling by compressed gas.
	Okamoto teaches a method for forming a three-dimensional modeled object (Abstract and Page 1 Paragraph 0001) wherein after heating to remove binder and sinter the object the support material was removed by suction/vacuuming, blowing with a gas or vibration (Page 8 Paragraphs 0137-0142 and Figure 11).
	Based on the teachings of Okamoto, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have removed the particle-based support/settering powders of Sachs by suction/vacuuming, blowing with a gas or vibration because these were known method in the art for removing support material after sintering.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al as applied to claim 1 above, and further in view of Frasier et al (U.S. Patent # 8,082,976).
	The teachings of Sachs as it applies to claim 1 have been discussed previously and are incorporated herein.
	Sachs does not teach that the particle-based support/settering powder was received with holes and/or ports in a base of the volume of the heating apparatus.

	Based on the teachings of Frasier, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have removed the supporting powder of Sachs from the vacuum furnace through holes/apertures in the bottom of the furnace which were in communication with a bin/receptacle because this was a known method in the art for removing unbound material/powder from the interior of a heating apparatus.

Allowable Subject Matter
Claims 27, 29, 30 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	Claims 1 through 26, 28, 31 and 32 have been rejected and claims 27, 29, 30 and 33 have been objected to. Claims 34 through 49 are withdrawn from consideration. No claims were allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712